Citation Nr: 0327399	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-19 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of left ankle 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1943 to March 
1946, and from March 1951 to December 1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has identified the claim on 
appeal as entitlement to service connection for residuals of 
left ankle fracture, in light of the lack of evidence of an 
actual fracture, the Board has recharacterized the claim as 
simply entitlement to service connection for residuals of 
left ankle injury.

The Board further notes that while the veteran also expressed 
disagreement with the October 2001 rating decision's denial 
of a compensable rating for his service-connected sinusitis, 
following the issuance of the October 2002 statement of the 
case, the veteran's substantive appeal only addressed the 
issue of entitlement to service connection for residuals of 
left ankle injury.  Thus, the Board finds that the increased 
rating claim is not a matter for current appellate review.


FINDING OF FACT

Residuals of left ankle injury are related to active service.


CONCLUSION OF LAW

Residuals of left ankle injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  In this regard, the record 
contains relevant medical opinion and other evidence that 
permit the Board to properly address the issue on appeal, and 
while the record may not reflect complete compliance with 
every aspect of the VCAA as to this issue, any failure to 
notify and/or develop the claim cannot be considered 
prejudicial to the veteran.  Accordingly, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service medical records reflect that in June 1944, the 
veteran was treated for severe bruises of the left lower leg 
reportedly due to a basketball accident.  Examination 
revealed ecchymosis of the left ankle, and the veteran's leg 
was strapped and bandaged.  Six days later, a service medical 
entry reflects an assessment of possible fracture of the left 
fibula, and the veteran was apparently referred to the X-ray 
laboratory for X-rays.  There is no report from this referral 
contained within the veteran's service medical records.

Service records further reflect that in January 1945, the 
veteran complained of left foot and anterior leg and ankle 
pain.  It was also noted that there was a history of injury 
to the left leg area of the tibialis anticus muscle where the 
veteran had reportedly been kicked.  Initially, the veteran 
was advised to use combination arch supports.  Later, the 
plan was to possibly use heel and ankle wedges for additional 
correction.  

March 1946 separation examination indicated light herniation 
of the muscle of the left lower leg with slight limitation of 
plantar flexion incurred in military service (IMS).

In the veteran's original application for Department of 
Veterans Affairs (VA) compensation filed in July 1949, the 
veteran reported that he fractured his left leg and tore 
ligaments and muscles in June 1944, at which time he was 
treated at the Base Hospital in Santa Ana, California.  
Earlier treatment in Santa Ana in 1944 was noted to be for a 
sinus condition.  He also indicated that he was subsequently 
treated for an injury to the left ankle and torn ligaments in 
October 1945, at which time he was treated at the Tarrant 
Field, Fort Worth, Texas, Base Hospital.  

A VA examination report from November 1949 reflects that the 
veteran's complaints included weakness of the left leg, 
ankle, and foot.  It further reflects a history of an initial 
injury to the left leg while playing basketball in Santa Ana, 
and reinjury to the left leg in Fort Worth.  Examination 
revealed mild atrophy of the left knee, calf, and ankle 
muscles.  The diagnosis included mild atrophy of the muscles 
of the left knee, calf, and ankle.  

Service medical records from the veteran's second period of 
active service indicate that at the time of reenlistment 
examination in July 1950, the veteran reported a history of a 
minor left ankle injury in 1944.  At the time of physical 
examination in July 1951, it was noted that the veteran had a 
history of injury to his left leg at age 23, when the side of 
his leg was stepped on.  It was further noted that the leg 
and ankle seemed to be weak with excessive exercising.  No 
deformity was noted with respect to either leg.  Discharge 
examination in October 1952 did not reveal any abnormalities 
with respect to the lower extremities.

VA surgical examination in October 1954 revealed that the 
veteran denied any history of fracture.  However, the service 
records were noted to reflect that the veteran received some 
bruises on his left leg in a basketball game in June 1944.  
X-rays of the left ankle were interpreted to reveal no 
unusual findings in the bony tissues or the joint space.  The 
overall diagnosis was weak foot, left, first degree, and mild 
disuse atrophy, left lower leg muscles, cause undetermined.

VA medical examination in October 1961 revealed that the 
veteran reported an in-service injury to his left leg in 1944 
at Santa Ana, California, while playing basketball.  There 
was no limitation of motion in the knees, hips, or ankles at 
the time of this examination.

In support of his October 2000 application for VA 
compensation, the veteran submitted a written statement in 
which he reported undergoing surgery with a Dr. W. for a very 
complex fracture of his weakened left leg in February 1976.  
It was not indicated that this procedure involved the area of 
the left ankle.  A February 2001 medical authorization from 
the veteran further explained that Dr. W. repaired his leg in 
1976 with steel pins and screws to hold the leg and ankle 
bones together.

August 2001 VA bones examination revealed that the veteran 
reported injury to his left ankle during the process of 
constructing a tent during service while stationed in Santa 
Ana.  He later reinjured the ankle while playing basketball.  
He noted that he occasionally had mild pain in the ankle.  X-
rays were interpreted to reveal degenerative osteoarthritic 
changes involving the left ankle with marked narrowing of the 
left ankle mortise.  There were also spur formations along 
the dorsal and plantar aspects of the left calcaneus.  The 
impression was findings suggestive of post-traumatic 
degenerative changes involving the left ankle.  The overall 
diagnosis was status post left ankle fracture with full range 
of motion and degenerative post-traumatic osteoarthritis.

VA X-rays from October 2002 were interpreted to reveal 
degenerative changes involving the left ankle with narrowing 
of the left ankle mortise.  It was noted that the veteran had 
calcific deposits in the soft tissue adjacent to the lateral 
malleolus.  There was no evidence of a fracture/dislocation.  
There were degenerative changes noted along the dorsal aspect 
of the talus and tarsal bones.  The impression was 
degenerative osteoarthritis of the left ankle without 
evidence of fracture or dislocation.

In a private medical statement, dated in November 2002, Dr. 
S. noted the veteran's reported history of an injury to the 
left ankle and lower leg in the process of constructing a 
tent during service.  Dr. S. further noted that the veteran 
had been a patient of his clinic for approximately five 
years, and that during this period of time, the veteran had 
consistently complained of discomfort in the left ankle, with 
symptoms of swelling, lower leg discomfort, and some mild 
varicosities.  He also noted that the veteran had palpable 
bone spurs on the lateral malleolus and was required to use 
anti-inflammatory medication to help with symptoms of pain 
and inflammation.  It was his opinion that the veteran had 
suffered this damage from his original ankle fracture, and 
that this would be a permanent life-long disability for him.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that it clearly reflects current osteoarthritic 
changes in the left ankle, which the August 2001 VA X-ray 
report described as post-traumatic in nature.

In addition, the record reflects the veteran has been treated 
by Dr. S. for approximately the last five years, and that in 
his medical statement of November 2002, Dr. S. opined that 
the veteran had palpable bone spurs and other damage from his 
original ankle fracture, and that this would be a permanent 
life-long disability for him.  Thus, while the Board 
recognizes as did the RO, that Dr. S. initially noted a 
history of injury while constructing a tent which is not 
indicated in contemporaneous records, and thereafter refers 
to a fracture during service where there is no objective 
evidence of fracture during service, Dr. S. does still link 
current degenerative changes of the left ankle to service.  
The Board further notes that although Dr. S.'s reference to 
the tent incident could be interpreted as being based solely 
on the report of medical history from the veteran, the fact 
that Dr. S. has been treating the veteran since approximately 
1997 clearly suggests that his opinions are also based on his 
findings over a period of a number of years.  

In addition, although there is no contemporaneous evidence of 
the tent incident in the service medical records, there is 
evidence of an injury to the left ankle while playing 
basketball in June 1944, and an injury to the left leg in 
January 1945 that also involved left ankle pain.  It is also 
noted that the June 1944 service medical entry indicated that 
the veteran was to be sent out for X-rays of the left ankle, 
and the report of those X-rays is not contained within the 
record.  Thus, it is likely that there are at least some 
misplaced or lost service medical records.  The Board 
additionally observes that March 1946 separation examination 
also revealed some limitation of left plantar flexion.

It is further noted that at the time of his original 
application for benefits in July 1949, the veteran noted yet 
another in-service left ankle injury in October 1945, and 
that a VA examination report from November 1949, reflects 
that the veteran's complaints included weakness of the left 
ankle.  

The record also does not contain a medical opinion directly 
contradicting the opinion of Dr. S.

Accordingly, giving the veteran the benefit of the doubt, 
while the Board does not find that there is sufficient 
current or past evidence of a left ankle fracture in service, 
the Board does find that there is evidence of left ankle 
injury in service, that there are post-service left ankle 
complaints shortly following service, that there is current 
evidence of post-traumatic osteoarthritis changes of the left 
ankle, that such disability has been related to service by 
largely uncontradicted medical evidence, and that service 
connection for residuals of left ankle injury is therefore 
warranted.


ORDER

The claim for service connection for residuals of left ankle 
injury is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



